COOK, Judge
(concurring in the result):
In United States v. McNamara, 7 U.S.C.M.A. 575, 577, 23 C.M.R. 39, 41 (1957), the Court noted that, as every official record “is presumed to speak the truth,” it is not reasonably arguable “that one official record is entitled to more or less weight than another.” The Government’s argument here runs counter to this concept.
The regulations require, as the Government contends, that an entry be made in the morning reports to show that an individual has been added to the unit’s rolls. They also require, however, that the unit record the failure of the individual to report as ordered. Thus, the nonexistence of an entry that the individual is absent without authority justifies an inference that he was present for duty; and the absence of an entry showing that the individual joined the organization when he was required to do so justifies an inference that he was absent without authority. Consequently, the certification that no entry as to the accused appears in the official records of the organization gives rise to two conflicting inferences. The Government would have us arbitrarily choose one over the other, but McNamara indicates that one inference is no weightier than the other. I conclude, therefore, that the Government failed to meet its burden of establishing beyond a reasonable doubt that the accused was absent without authority on November 18, 1969. For the reasons noted in the majority opinion, I concur in the determination that the record of trial sustains a finding the accused was absent without authority on January 31, 1974, and I join in the directed disposition of the case.